DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6, 10, 11, 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harashina (DE112006001824).
Regarding claims 1, 4-6:  Harashina teaches a composition comprising PBT, calcium hypophosphite, a bromine-containing polymer, and 30 wt% of glass fibers [Table 6; Example 54].  It would have been obvious to one of ordinary skill in the art 
Regarding claim 2:  Example 54 of Harashina is free of antimony trioxide [Table 6]. 
Regarding claim 10:  Harashina teaches adding polytetrafluoroethylene, Component D2-1, to their composition [0122; Examples].
Regarding claim 11:  Harashina teaches 50 wt% PFT, 30 wt% glass fibers, about 5 to about 30 parts by weight of halogen-containing flame retardant B (brominated polystyrene [0057], about 0.5 to 30 parts by weight of flame retardant auxiliary F (calcium hypophosphite) [0099], and about 0.5 to about 15 parts by weight of compound D (polytetrafluoroethylene) [0085; Examples].
The ranges taught by Harashina overlap the claimed ranges.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 14:  Harashina teaches a flammability rating of V-0 at a thickness of 0.8 mm, and a CTI of greater than 420V [Examples].
Regarding claim 24:  Harashina teaches a CTI of about 500 to 850 with an example at 550 [0115, Example 27].

s 1, 2, 4-6, 10, 14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (2015/0218347).
Regarding claims 1, 2, and 4-6:  Zheng et al. teach a composition comprising PBT, calcium hypophosphite, the flame retardant additive MCA, 30 wt% glass fibers, and free of antimony trioxide [Examples; Table 7].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use brominated polystyrene in place of MCA in the examples as the flame retardant additive as taught by Zheng et al. [0038].  
Regarding claim 10:  Zheng et al. teach adding PTFE as an anti-dripping agent [0050].
Regarding claims 14 and 24:  Zheng et al. teach a flammability test rating of V-0 at 1.6 mm [Table 7].  Since the composition is the same as claimed it will possess the claimed flammability test rating and CTI.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that Harashina teaches away from using calcium hypophosphite as a component for improving electrical properties.  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).  See MPEP 2144.  Harashina clearly teaches using calcium hypophosphite as a flame retardant [0089; Examples].
The Applicant has alleged the unexpected result of a high flammability rating and enhanced CTI.  This is not persuasive for the following reasons:
1)  The claims are not commensurate in scope with the data provided.  Claim 1 does not include any amounts for the components, or glass fibers, which are present in every inventive example.  

The Applicant has alleged that Zheng et al. teach away from using calcium hypophosphite alone to achieve the targeted V-0 flammability rating.  This is not persuasive because the Office does not take the position that Zheng et al. teach calcium hypophosphite alone.   Zheng et al. teach a composition comprising PBT, calcium hypophosphite, the flame retardant additive MCA, 30 wt% glass fibers, and free of antimony trioxide [Examples; Table 7].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use brominated polystyrene in place of MCA in the examples as the flame retardant additive as taught by Zheng et al. [0038].  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763